Exhibit 10.1 SEVERANCE AGREEMENT THIS SEVERANCE AGREEMENT (this “ Agreement ”) is made as of May 6, 2016 (the “ Effective Date ”) between Higher One Holdings, Inc., a Delaware corporation, or any successor corporation thereto (“ H oldings ”), and [INSERT NAME], an individual (the “ Employee ”). RECITALS WHEREAS, Holdings desires to provide certain severance payments to the Employee in the event of a qualifying termination of employment as set forth below on the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the promises and mutual covenants contained in this Agreement, the receipt, adequacy and legal sufficiency of which is hereby acknowledged, and intending to be legally bound, Holdings and the Employee agree as follows: 1. Definitions . a. “ Bonus Payment ” shall mean: i. in the event the Employee’s employment is terminated as described in Section 2(a) of this Agreement, a prorated portion of the Employee’s annual incentive under the Company’s Annual Incentive Plan (or any replacement plan or program) that would have become payable based on actual performance of the Company against the target(s) set by the Company (subject to any downward discretion exercised by the Company in respect of the annual incentives paid to employees, including the Employee) in respect of the year of termination had the Employee’s employment continued, with such award prorated based on the number of days during the year of termination which preceded the Employee’s termination of employment, payable in a lump sum at such time as annual incentives for performance in the year of termination otherwise become payable to the Company’s executive officers, but in no event later than March 15 of the year following the year in which the Termination Date occurs; and ii. in the event the Employee’s employment is terminated as described in Section 2(b) or 2(c) of this Agreement, a prorated portion of the Employee’s annual incentive under the Company’s Annual Incentive Plan (or any replacement plan or program) equal to the Employee’s target bonus amount in respect of the year of termination multiplied by a fraction, the numerator of which is the number of days during the year of termination which preceded the Termination Date, and the denominator of which is three hundred sixty-five (365), payable in a lump sum as soon as practicable on or following the later of (x) the Termination Date and (y) with respect to a termination as described in Section 2(b) of this Agreement, the date of the Change in Control, and with respect to a termination as described in Section 2(c) of this Agreement, the date of the dissolution or liquidation of the Company, but in no event later than March 15 of the year following the year in which the Termination Date occurs; provided that, notwithstanding anything to the contrary in this Agreement, if a Bonus Payment for the year of termination has previously been made pursuant to Section 2(a) of this Agreement, no Bonus Payment shall be made pursuant to Section 2(b) of this Agreement. b. “ Cause ” shall mean (i) the Employee’s material breach of any of his or her obligations under any written agreement with Holdings or any of its subsidiaries, (ii) the Employee’s material violation of any of the Company’s policies, procedures, rules and regulations applicable to employees generally or to employees at his or her grade level, in each case, as they may be amended from time to time in the Company’s sole discretion, (iii) the Employee’s failure to substantially perform his or her duties to Holdings or its subsidiaries (other than as a result of physical or mental illness or injury), (iv) the Employee’s willful misconduct or gross negligence that has caused or is reasonably expected to result in material injury to the business, reputation or prospects of Holdings or any of its subsidiaries, (v) the Employee’s fraud or misappropriation of funds, or (vi) the Employee’s commission of a felony or other serious crime involving moral turpitude. c. “ Change in Control ” shall mean any one person, or more than one person acting as a group (as determined under section 1.409A-(i)(5)(v)(B) of the federal tax regulations), acquires ownership of stock of Holdings that, together with stock held by such person or group, constitutes more than 50 percent of the total fair market value or total voting power of the stock of Holdings. d. “
